Citation Nr: 1746266	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to January 30, 2013, and in excess of 70 percent thereafter for post-traumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for neuropathy of the hands and feet, to include as secondary to service-connected hypertension.

6.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Ashley Brooks Thomas, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran had active service from May 1979 until August 1979 and from March 1982 until June 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, June 2010, February 2011, October 2011, and May 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues listed on the title page of this decision were remanded by the Board in February 2016.   

In January 2017 the RO issued a statement of the case denying 10 additional service connection issues, including a claim for service connection for allergic rhinitis.  The Veteran did not submit a substantive appeal with regard to any of these issues and the denials are final.

The Veteran has twice requested hearings before a Veterans Law Judge (VLJ), and in each case he subsequently withdrew his request.  

In August 2017, VA received additional medical evidence from the Veteran's attorney along with a waiver of RO review of this evidence.  

The issues of entitlement to service connection for neuropathy of the hands and feet, diabetes mellitus and erectile dysfunction, and the issue of entitlement to increased ratings for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran treats his service-connected coronary artery disease with continuous medication and he has a normal ejection fracture.

2.  The Veteran has not had a chronic sinusitis disability that is related to service.

3.  The Veteran's current lumbar spine disorder, identified as arthritis and as spondylosis, first developed more than a year after discharge from service and is not related to service, including the complaints of back pain during service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's VA treatment records, Social Security Administration (SSA), private medical records, and Tricare records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board remanded the Veteran's claims in February 2016 so that the RO could review relevant evidence in the claims file and issue a supplemental statement of the case (SSOC).  An appropriate SSOC was issued by the RO in December 2016.  There has been substantial compliance with the February 2016 Board remand decision.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Coronary Artery Disease (CAD)

The May 2012 rating decision on appeal granted the Veteran service connection for coronary artery disease effective from April 23, 2010.  The RO assigned the Veteran a 10 percent rating for CAD under Diagnostic Code 7005 (arteriosclerotic heart disease (coronary artery disease)).  

Diagnostic Code 7005 provides a 10 percent rating when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating requires a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating requires documented CAD resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A review of the evidence shows that the Veteran has not met the criteria for a rating in excess of 10 percent at any time since the award of service connection in April 2010.  Although the Veteran had a measured METs level of 3.6 in July 2014, a December 2014 VA examiner stated that this METs level limitation was not related to the Veteran's cardiac disability.  She stated that the conditions limiting the Veteran's METs level were his right knee and plant fasciitis disabilities.  She indicated that the METs level was not an accurate representation of the Veteran's cardiac function.  She stated that the Veteran's ejection fraction (LVEF) more accurately represented the Veteran's cardiac function.  She noted that the Veteran's LVEF was 60 percent, which is normal.  She further stated that there was no evidence of cardiac hypertrophy or cardiac dilation and that the Veteran had no functional limitation due to CAD.

The other evidence of record also indicates that the Veteran is not entitled to a higher rating for his CAD.  A May 2010 VA examination noted that the Veteran had minimal coronary artery disease and that electrocardiogram did show cardiac hypertrophy or dilation.  An October 2011 Tricare record indicates that the Veteran had minimal coronary artery disease and that he did not have angina, dyspnea, edema, orthopnea, palpitations, or paroxysmal nocturnal dyspnea.  The Veteran has not experienced a myocardial infarction or congestive heart failure and his LVEF has been noted to be 60 percent or higher.  Since the above reported evidence, and the other medical evidence of record, fails to show that the Veteran has had a workload of 7 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope due to CAD, and fails to show that the Veteran has had cardiac hypertrophy or cardiac dilation, a rating in excess of 10 percent is not warranted at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).    

III.  Service Connection Law and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

IV.  Sinusitis

VA received the Veteran's request to reopen his claim for service connection for chronic sinusitis in January 2009.  In February 2009 the Veteran reported that he was treated while on active duty several times for sinusitis, with each episode lasting five to six weeks, and with antibiotic treatment prescribed for at least ten days.  He asserted that now whenever he catches a common cold his sinuses become infected.

The Board reopened the Veteran's sinusitis claim in a February 2016 decision and remanded the claim for issuance of an SSOC.  This claim is now ready for Board review.  

The STRs reveal that in June 1985 the Veteran had congestion and copious post nasal drip.  The assessment was sinusitis.  A November 1999 STR notes that the Veteran complained of sinus congestion, nasal congestion and drainage.  The diagnosis was sinusitis.  The Veteran filled out a report of medical history in June 2000 for a re-enlistment physical.  He reported a history of sinusitis.  On retirement physical examination in March 2005 the Veteran's sinuses were noted to be normal.  

A March 2006 VA examination report notes that the Veteran had acute sinusitis on two occasions during service.  The examiner noted that there were no complaints of sinus issues on the retirement physical.  The Veteran reported that he had had to take antibiotics for a sinus infection three months previously.  The examiner's impression was that the Veteran had had acute episodes of sinusitis that had resolved.  

An October 2006 treatment record notes that the Veteran had a past history of chronic sinusitis.  

A March 2009 Tricare record notes that the Veteran was treated for acute sinusitis.

On VA examination in June 2009 the examiner stated that there was no evidence of sinus disease.  He noted that the record documented three episodes of acute rhinosinusitis.   

A December 2009 Tricare record contains a diagnosis of sinusitis.  A May 2011 Tricare record states that the Veteran had rhinosinusitis and that his symptoms were consistent with allergies.

An April 2010 Gulf War Registry Examination indicates that the Veteran reported a history of chronic sinusitis.  

A September 2010 Tricare record notes that the Veteran had allergic rhinitis and a history of chronic sinusitis.

An August 2012 private treatment record indicates that the Veteran was treated for acute sinusitis.

On VA examination in July 2015, the examiner stated that the Veteran's sinuses were normal.  He noted that sinus x-rays in 2009, and currently, were normal.  The examiner stated that the evidence did not show the Veteran to have an acute or chronic sinusitis condition, or residuals of sinusitis.  The examiner stated that a medical opinion was not called for because a sinusitis condition was not diagnosed.  He attributed the Veteran's reported symptomatology to transient and self-limited upper respiratory infections (common cold).

In January 2013 the Veteran asserted that he has had chronic sinusitis ever since service.  He reported that the episodes became more frequent after his return from the Gulf War.  He pointed out that the doctor at his Gulf War Registry Examination in April 2010 stated that he had allergic rhinitis and a history of chronic sinusitis.    

The Board has considered the Veteran's contentions that he currently has a chronic sinusitis disorder related to service.  Although he is competent to testify as to events that occurred in military service and his nasal symptoms, he is not competent to conclude that he currently has a chronic sinusitis disorder that is related to service.  Although lay persons are competent to provide opinions on some medical issues, the medical etiological question in this appeal is outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for sinusitis.

The Board recognizes that the Veteran had two episodes of sinusitis during service and several episodes of sinusitis subsequent to service.  However, the most probative evidence of record indicates that the Veteran has not had a chronic sinusitis disability at any time since his claim to reopen was received in January 2009.  Some medical treatment records since January 2009 have noted a history of chronic sinusitis, but none have diagnosed a current chronic sinusitis disability.  The Veteran's nasal congestion has usually been attributed to his having colds, or to allergic rhinitis, a disability for which service connection has been denied.  The most probative evidence of record consists of the three VA sinus examinations that indicated that the Veteran has not had a chronic sinus disability, and indicate that the Veteran does not have any residuals of sinusitis.  There is no medical evidence to the contrary.  As the preponderance of the evidence reveals that the Veteran has not ever had a sinus disability related to service, service connection for sinusitis is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Spine

The Veteran submitted his claim for service connection for a disorder manifested by low back pain in February 2011.  He reported that he was involved in two motor vehicle accidents (MVA) during service and that both were rear enders.  He indicated that these MVAs caused back pain.  He stated that he was put on brief periods of no duty and limited duty, and then he returned to full duty.  He believed that the wearing of combat gear, flaks, helmets and packs along with numerous load bearing marches during service aggravated his back condition.  

The STRs show that, after a June 1988 MVA, the Veteran complained of low back pain.  The assessment was mild lower back muscle strain.  In August 1994 the Veteran complained of neck pain following another MVA.  It was noted at that time that the Veteran had a history of low back pain.  

On his February 2005 report of medical history, the Veteran denied ever having recurrent back pain or any back problem.  A March 2005 medical assessment noted a history of low back pain.  On retirement physical examination in March 2005, the Veteran's spine was noted to be normal.   

A February 2010 Tricare record notes that the Veteran reported progressive low back pain of several months duration.  MRI of the lumbar spine revealed slight spondylosis at L3-4 and L4-5, without encroachment concerns.  There was mild posterior element hypertrophy bilaterally and unremarkable roots

On VA examination in March 2011 the VA examiner stated that the Veteran was treated for a low back strain once following a MVA in 1998 and that there were no findings or follow ups or further evaluations/treatment for the low back condition in the STRs, which indicates resolution of the back strain.  The current diagnosis was mild degenerative disc disease of the lumbar spine.  The VA examiner opined that the Veteran's low back strain during service resolved and that the current claimed back condition is not caused by, or as a result of, treatment for back pain shown in the STRs during active duty.

The Veteran was provided another VA examination of the lumbar spine in July 2015.  The Veteran had normal range of motion of the thoracolumbar spine without pain.  The diagnosis was spondylosis without myelopathy.  The VA examiner opined that the Veteran's current low back disorder was not caused by or related to Gulf War environmental exposure.  He further opined that the Veteran's current low back disorder was not caused by service or by a service-connected disability.  He noted that the medical literature provides that the Veteran's current low back disorder is the inevitable result of aging, regardless of race, professional background, military service or history of trauma.

The Board has considered the Veteran's contentions that he currently has a low back disorder related to service.  Although he is competent to testify as to events that occurred in military service and his low back symptoms, he is not competent to conclude that his low back pain following a MVA during service and his reported carrying heavy gear on load bearing marches during service are connected to his current low back disorder.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, spinal issues, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a low back disorder.

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no presumed service connection because arthritis of the lumbar spine was not medically diagnosed within one year of discharge.

The Board notes that the finding of a normal spine on examination from discharge from service, the lack of any low back complaints for a number of years after discharge from service, and the Veteran's report in February 2010 that his back pain was of several months duration, all support the March 2011 and July 2015 VA negative medical opinions.  

In this case the most probative evidence includes the VA medical opinions against the Veteran's claim for service connection for a low back disorder.  The record contains no medical evidence to the contrary.  Accordingly, the preponderance of the evidence is against the claim and service connection for Veteran's low back disorder is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for coronary artery disease is denied.  

Service connection for sinusitis is denied.

Service connection for a low back disorder is denied.  


REMAND

The Veteran's most recent VA psychiatric examination for rating purposes was performed in December 2014.  On December 8, 2016 the Veteran informed VA that he had been hospitalized due to suicidal ideation in March 2016.  As there is indication that the Veteran's service-connected psychiatric disability has increased in severity, this claim must be remanded to the AOJ for a VA examination to determine the current severity of his PTSD with depression.

In a June 2010 statement the Veteran asserted that he was entitled to service connection for erectile dysfunction as secondary to his service-connected hypertension.  He further asserted that the medications he takes for his hypertension cause erectile dysfunction.  VA provided the Veteran VA examinations in August 2010 and July 2015.  The opinions provided by the VA examiners are insufficient to decide this claim.  The VA examiners did not provide any opinion regarding whether there is aggravation of erectile dysfunction due to the Veteran's service-connected hypertension.  Furthermore the VA examiners provided no opinion regarding whether there is any causation or aggravation of the Veteran's erectile dysfunction due to hypertension medications.  Accordingly a new VA medical examination and medical opinion regarding this issue must be obtained.  

In a June 2010 statement the Veteran asserted that he was entitled to service connection for diabetes mellitus as secondary to his service-connected hypertension.  VA provided the Veteran a VA examination in August 2010.  The opinions provided by the VA examiner are insufficient to decide the claim.  The VA examiner did not provide any opinion regarding whether there is aggravation of diabetes mellitus due to the Veteran's service-connected hypertension.  Accordingly a new VA medical examination and medical opinion regarding this issue must be obtained.  

In April 2010 the Veteran asserted that he has peripheral neuropathy of the hands and feet that is caused by his service-connected hypertension.  On VA examination in September 2010 the diagnoses included mild peripheral neuropathy of the lower extremities.  The VA examiner failed to provide an opinion as to whether the Veteran's has peripheral neuropathy of the hands and feet secondary to service-connected hypertension.  Although a subsequent VA examination in July 2015 for tarsal tunnel syndrome indicates that the Veteran does not have  peripheral neuropathy of the hands or feet, the requirement of a current disability is satisfied if a disability is diagnosed at the time the claim was filed or during the pendency of the claim, even if the disability subsequently resolves during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the Veteran's peripheral neuropathy claim must be remanded for a new VA examination and VA medical opinions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA and Tricare treatment records, including any psychiatric hospitalization reports.

2.  Contact the Veteran and request the names, addresses and dates of treatment of any private medical providers who have provided treatment for his claimed disabilities whose records have not already been submitted.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit any such records for VA review.

3.  Arrange for a VA psychiatric examination of the Veteran to determine the severity of his service-connected PTSD with depression.  The claims file should be provided to the examiner for review in conjunction with the examination.

4.  Forward the Veteran's claims file to an appropriate physician for an examination of the Veteran's diabetes mellitus and erectile dysfunction disabilities.  

The examiner is requested to provide opinions as to whether it is at least as likely as not that the Veteran's diabetes mellitus disability is either caused by or permanently worsened (aggravated) as a result of the Veteran's service-connected hypertension and/or the medications the Veteran takes for his hypertension.   

The examiner is also requested to provide opinions as to whether it is at least as likely as not that the Veteran's erectile dysfunction disability is either caused by or permanently worsened (aggravated) as a result of the Veteran's service-connected hypertension and/or the medications the Veteran takes for his hypertension.

A complete rationale should be given for all opinions. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

5.  Forward the Veteran's claims file to an appropriate clinician for an examination of the Veteran's reported neuropathy of the hands and feet.  

The examiner is requested to provide opinions as to whether it is at least as likely as not that the Veteran's diabetes mellitus disability is either caused by or permanently worsened (aggravated) as a result of the Veteran's service-connected hypertension and/or the medications the Veteran takes for his hypertension.   

A complete rationale should be given for all opinions. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

6.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


